Broyles, J.
1. The affidavit and warrant sufficiently set forth the nature of the offense charged, and there was no error in overruling the demurrer thereto for any of the reasons assigned therein.
2. The recorder or judge of a municipal court can take judicial notice of the ordinances of the city; a judge of the superior court, in reviewing the judgment of the municipal court, can not do so; and where a petition for certiorari denies the existence of an ordinance and the ordinance is not set forth, the writ should be sanctioned. Where, however, as in this case, the petition, while denying the existence of an ordinance, sets it forth as an exhibit thereto, the ordinance is necessarily before the judge of the superior court, and the petitioner is estopped from denying its existence. Hill v. Atlanta, 125 Ga. 697 (54 S. E. 354, 5 Ann. Gas. 614).
3. The assignments of error other than those dealt with above are without merit. The evidence authorized the judgment of the recorder, there was no error in the refusal of the judge of the superior court to sanction the writ. Judgment affirmed.
Certiorari; from Baldwin superior court — Judge Park. June 3, 1915.
D. S. Sanford, for plaintiff in error.
Livingston Kenan, contra.